Defendant in error has filed a motion to dismiss this appeal upon the ground that he had no notice of the time and place of settling and signing the case-made. Plaintiff in error states in his response that he left a copy of notice of settling case-made in the office of J.J. Henderson, defendant in error and attorney of record in the case, while Henderson was out of the state. No other attempt to serve notice was made, and it is not contended that defendant in error ever had knowledge that a copy of the notice was left in his office. Such attempted service of notice of the time and place of settling and signing case-made was insufficient. Wyant v. Wheeler, 38 Okla. 68,132 P. 137. Service of notice was in no way waived. The errors assigned in the petition in error are errors of law occurring at the trial, which must be presented by case-made. Appeal dismissed.